Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank McKiel, Jr. (Registration No. 43,792) on 3/19/2021.

	An amendment to claim 10 was made.  The application has been amended as follows:
	
In the claims:

Claim 10 (Amended): 
	An additive manufacturing apparatus for fabricating an object by extrusion of material in the form of a stack of build layers, with at least a portion of its surface formed from at least 

a first extrusion nozzle for depositing a first extruded trace onto a solid surface;

at least one second extrusion nozzle for depositing a second extruded trace onto a solid surface;

a build plate serving as an initial solid surface  upon which to initially deposit extruded materials and then supporting the object as it is being fabricated by subsequent addition of extruded material which forms a new solid surface;

a controller configured to control plurality of motors to perform a crossover process for the first and second extruded traces, 

wherein the designed surface contour of the object is controlled by object design data comprising a three-dimensional description of the outer surface of the object;

wherein at least a portion of the outer surface of the object is to exhibit a graphic feature described by at least one set of image data;

wherein at least one motor of the plurality of motors is operable to position the first nozzle relative to the build plate so that the first extruded trace is deposited conforming to the designed surface contour as a first vicinity of the workpiece passes underneath the first nozzle, and the at least one motor changes the position of the first nozzle relative to the build plate so that the first extruded trace is deposited to be parallel with, but spaced way from, the designed surface contour as a second vicinity of the workpiece passes underneath the first nozzle;

wherein at least one motor of the plurality of motors is operable to position the second nozzle relative to the build plate so that the second extruded trace is deposited to be parallel with, but spaced way from, the designed surface contour as the first vicinity of the workpiece passes underneath the second nozzle, and the at least one motor changes the position of the second nozzle relative to the build plate so that the second extruded trace is deposited to conform to the designed surface contour as the second vicinity of the workpiece passes underneath the second nozzle; and

wherein the image data comprises a plurality of pixel values, each pixel value corresponding to a specific two-dimensional location within the image data, and wherein locations of pixels within the image data correspond to vicinities of the workpiece and wherein the value of a pixel at a given two-dimensional location within the image data designates, for a given portion of the workpiece currently being formed, whether the portion corresponds to the first vicinity of the workpiece or corresponds to the second vicinity of the workpiece [[.]] ;

wherein the first and second extruded traces have different color or visual appearance, integrated into the surface of the object being formed.
	

Allowable Subject Matter

	Claims 10, 12-24 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Mackie (US 2013/0189435 A1) teaches in Fig. 1 an additive manufacturing apparatus for fabricating an object with at least a portion of its surface formed from multiple (at least two) extrusion sources (as shown in Fig. 3 with three extruders) to meet a designed surface contour of the object (triangular object 18 on platform 12a), and teaches the formation of the object using 3D printing which allows for the production of the object by building up a material on a layer by layer basis. Mackie teaches that the apparatus comprises of 1) a first extrusion nozzle (print-head element 41 having nozzle) for depositing a first extruded trace onto a solid surface (para. [0048]) at the end of first tool arm (element 36a) (para. [0052]), 2) at least one second extrusion nozzle (print-head element 41 having nozzle) for depositing a second extruded trace onto a solid surface (para. [0048]) at the end of second tool arm (element 36b) (para. [0052]), 3) a build plate platform (element 12) in Fig. 1 serving as a substrate surface (element 14) upon 
Additionally, Hopkins (US 2014/0291893 A1) teaches in Fig. 10 a three-dimensional model built with an extrusion based process that provides contours. Hopkins also teaches in Fig. 10 that the contour tool path 640 overlaps (crosses) each other at seam 664.  Hopkins further teaches in Fig. 15 a first contour (path 1044), where a first vicinity of the work-piece passes underneath the first nozzle, and the motor changes the position of the first nozzle relative to the build plate so that the first extruded trace is deposited to be parallel with, but spaced away from, the designed surface contour as a second vicinity (contour path 1090) of the work-piece passes underneath the first nozzle.  Similarly Hopkins also teaches that the second extruded trace (contour path 1090) is deposited to be parallel with, but spaced way from, the designed surface contour as the first vicinity (contour path 1044) of the work-piece passes underneath the second nozzle, and the motor changes the position of the second nozzle relative to the build plate so that the second extruded trace is deposited to conform to the designed surface contour as the second vicinity of the work-piece passes underneath the second nozzle.  
However, the prior art of references do not teach or fairly suggest the subject matter of amended independent claims 10, especially with the combination of the following limitation:

wherein the designed surface contour of the object is controlled by object design data comprising a three-dimensional description of the outer surface of the object;
wherein at least a portion of the outer surface of the object is to exhibit a graphic feature described by at least one set of image data;”
with the limitation of:
“wherein the first and second extruded traces have different color or visual appearance, integrated into the surface of the object being formed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742